DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-13.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 and the structure of claim 13 as specific structure of the composition in the reply filed on 09/02/2022 is acknowledged.
Accordingly, claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the herbicide" in the antepenultimate line.  There is insufficient antecedent basis for this limitation in the claim. Claim 13 depends from claim 1 and claim 1 recites wherein the residue is of a pesticide and not an herbicide. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kowalski et al. (Controlled Release of 2,4-D and Dicamba 3-hydroxybutyric Acid Oligomers, Feb. 20, 2013) (of record).
Kowalski et al. disclose in Table 1 Dicamba-3-HBA oligomers.

    PNG
    media_image1.png
    209
    589
    media_image1.png
    Greyscale


As shown above, Dicamba-3-HBA oligomers have a polymer backbone and a residue of a pesticide having a carboxylate group that terminates the polymer backbone. The polymer backbone comprises a polyester polymer. The polymer backbone comprises a residue of a polymer having an alcohol group (-OH). The pesticide is dicamba. The residue terminates the polymer backbone at one end of the polymer backbone. The residue and the polymer backbone are linked via an ester. The 3 HBA oligomers were susceptible to biodegradation via ester bond hydrolysis, which enables controlled release of the active ingredient (abstract). Dicamba is an herbicide (page 16, Introduction).
Kowalski et al. anticipate the instant claims insofar as disclosing a composition comprising a polymer backbone and a residue of a pesticide having a carboxylate group that terminates the polymer backbone. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski et al. (Controlled Release of 2,4-D and Dicamba 3-hydroxybutyric Acid Oligomers, Feb. 20, 2013) (of record) in view of Roy et al. (Controlled pesticide release from biodegradable polymers, 2014) (of record).
	The teachings of Kowalski et al. are discussed above. Kowalski et al. do not disclose wherein the residue terminates the polymer on both ends of the polymer backbone.
	However, Roy et al. disclose wherein in polymer-active ingredient (AI) conjugates, the active compound is covalently bound to the polymer by a labile bond at the end(s) or repeating pendant sites. Release depends on the rate of chemical or biological cleavage of the polymer-active agent bonds (page 456, section 2.2.1 Polymer-AI conjugates). 
	Kowalski et al. disclose wherein dicamba is an herbicide. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have the residue terminate the polymer backbone on both ends of the polymer backbone in order to release more dicamba to provide a desired herbicidal effect with one compound since it was known in the art as taught by Roy et al. that active ingredients may be bound to a polymer backbone at more than one end. 

2.	Claim(s) 1 and 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (Controlled pesticide release from biodegradable polymers, 2014) (of record) in view of Mogul et al. (Controlled release of biologically active agents for purposes of agricultural crop management, 1996), Roe et al. (US 2003/0108585, Jun. 12, 2003), and Perumal et al. (US 2014/0370110, Dec. 18, 2014). 
	Roy et al. disclose controlled pesticide release from biodegradable polymers (Title). Suitable controlled release systems include a polymer-active ingredient (AI) conjugate system (Figure 3). In polymer-AI conjugates, the active compound is covalently bound to the polymer by a labile bond at the end(s) or repeating pendant sites. Release depends on the rate of chemical or biological cleavage of the polymer-active agent bonds (page 456, section 2.2.1 Polymer-AI conjugates). 
	Roy et al. differ from the instant claims insofar as not disclosing wherein the active ingredient is dicamba. 
	However, Mogul et al. disclose wherein there is a need to control the release of herbicide, Dicamba (page 293, last paragraph). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been prima facie obvious to one of ordinary skill in the art have the active ingredient of the polymer-AI conjugate system of Roy et al. as dicamba since dicamba is a known and effective active ingredient in need of controlled release as taught by Mogul et al. 
	The combined teachings of Roy et al. and Mogul et al. do not disclose wherein the polymer is polyethylene glycol (PEG). 
	However, Roe et al. disclose insecticidal compounds covalently conjugated to a polymer (abstract). Suitable polymers include polyethylene glycol (PEG) (¶ [0057]). The covalent linkage between the insecticide and the polymer can be via a cleavable linkage group. Examples of a cleavable linkage group include ester (¶ [0063]). The composition may be employed as time-release compositions (¶ [0096]).
	It would have been prima facie obvious to one of ordinary skill in the art to have the polymer of the polymer-AI conjugate system of Roy et al. as polyethylene glycol (PEG) since polyethylene glycol (PEG) is a known and effective polymer for conjugating with active ingredients as taught by Roe et al. One of ordinary skill in the art would have had a reasonable expectation of success of formulating a dicamba-PEG conjugate system since Roe et al. disclose wherein the covalent linkage may be via an ester. 
	The combined teachings of Roy et al., Mogul et al., and Roe et al. do not disclose wherein the PEG is (PEG)n wherein n is an integer from 6 to 99. 
	However, Perumal et al. disclose a copolymer with the Formula: Z-(PEG)n, where Z is a prolamine protein, PEG is a polyethylene glycol moiety having a molecular weight of at least about 3 kDa, and n is about 1 to about 100. A variety of PEG moieties with varying molecular weights can be conjugated to the prolamine (¶ [0033] and [0034]). 
	It would have been prima facie obvious to one of ordinary skill in the art have used (PEG)n where n is about 1 to about 100 as the polyethylene glycol polymer in the conjugate system of Roy et al. since this is a known and effective polyethylene glycol polymer for conjugating with active ingredients as taught by Perumal et al. 

Conclusion
Claims 1-13 are rejected.
Claims 14-20 are withdrawn.
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612